Citation Nr: 1529071	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-11 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 30 percent from the date of claim to November 30, 2011 for multiple sclerosis (MS).

2. Entitlement to a compensable rating for urinary incontinence prior to February 22, 2011 and a rating in excess of 40 percent therefrom.

3. Entitlement to a rating in excess of 10 percent for larynx hoarseness associated with MS. 

4. Entitlement to a rating in excess of 30 percent from the date of claim to May 1, 2014 for left lower extremity weakness associated with MS.

5. Entitlement to a rating in excess of 30 percent from the date of claim to May 1, 2014 for right lower extremity weakness associated with MS.

6. Entitlement to a compensable rating for right eye vision loss associated with MS.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to December 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In his July 2008 notice of disagreement, the Veteran appealed the denial of an increased rating for MS, noting the various residuals of the disease.  The Board considers his appeal to include all the above issues as symptoms of MS.  The Veteran and his wife testified before the undersigned in April 2015.  A hearing transcript was associated with the claims file and reviewed prior to this decision.

The issue of entitlement to a compensable rating for right eye vision loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of an increased rating for mood disorder has been raised through testimony of worsening symptoms in the Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The evidence is in relative equipoise that the Veteran has experienced voiding problems, with changing of absorbent material required more than four times per day.

2. The evidence shows hoarseness, coughing, and hacking symptoms but not thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  

3. From the date of claim to April 30, 2008, the evidence shows that the Veteran had a moderate level of impairment in his lower extremities.

4. From April 30, 2008 to May 1, 2014, the evidence shows that the Veteran experienced a moderately-severe level of impairment in his lower extremities.  


CONCLUSIONS OF LAW

1. The criteria for a 60 percent rating for urinary incontinence for the entire period on appeal have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7599-7517 (2014).

2. The criteria for a rating in excess of 10 percent for larynx hoarseness have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6516.

3. The criteria for two 20 percent ratings, but not higher, for the left and right lower extremity paralysis from the date of claim to April 30, 2008 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a , Diagnostic Codes 8520, 8521 (2014).

4. The criteria for two 40 percent ratings, but not higher, for the left and right lower extremity paralysis from April 30, 2008 to May 1, 2014 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a , Diagnostic Codes 8520, 8521 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In November 2007, prior to adjudication of his claim, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. The letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent medical records have been obtained and considered.  The Veteran has not identified any records not associated with the claims file.  VA provided examinations for the Veteran's disability claims in February 2008, August 2011, November 2011, March 2014, and October 2014.  There is no indication or assertion that these examinations were inadequate for the claims decided herein.  To the contrary, they provided thorough rationale for conclusions and details on diagnoses and symptoms appropriate for ratings determinations.  The Board has carefully reviewed the record and determines there is no additional development required.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the April 2015 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms and treatment to determine whether any relevant evidence remained outstanding.  The undersigned's questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Multiple sclerosis (MS) is evaluated under Diagnostic Code 8018, which provides for a minimum rating of 30 percent.  To warrant a rating in excess of 30 percent, the disorder must be rated on its residuals.  With some exceptions, disability from neurological conditions and convulsive disorders and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Manifestations include psychotic symptoms, complete partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  Partial loss of use of one or more extremities from neurological lesions, such as those caused by multiple sclerosis, is rated by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a.

In other words, the 30 percent minimum rating for MS will be replaced if the ratings for the residual symptoms combine for a rating higher than 30 percent.  In this case, the RO assigned the minimum, 30 percent rating until November 30, 2011.  From February 22, 2011 to November 30, 2011, the Veteran was rated 40 percent for urinary incontinence.  Then, from November 30, 2011 to May 1, 2014, the Veteran was rated with two separate 30 percent ratings for left and right lower extremity paralysis, a ten percent rating for hoarseness, and the 40 percent rating for urinary incontinence.  Finally, the Veteran was awarded a 100 percent disability rating beginning on May 1, 2014 for loss of use of both feet as a residual of MS.  See 38 C.F.R. § 4.71a, DC 5115.  

The symptom of urinary incontinence, associated with MS, has been rated under Diagnostic Code 7599-7517, which directs the adjudicator to rate under voiding dysfunction.  For voiding dysfunction, a 20 percent rating is assigned when absorbent material is required and must be changed less than two times a day.  A 40 percent rating is assigned when the wearing of absorbent materials must be changed two to four times per day, and a 60 percent rating is assigned with the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a , DC 7517.

The Board finds that the criteria for a 60 percent rating for urinary incontinence have been met for the entire period on appeal.  See 38 C.F.R. § 4.115a , DC 7517.

The evidence shows that the Veteran has urinary incontinence that caused voiding problems and required absorbent material to be changed more than four times per day.  First, the VA examiner in February 2008 noted urinary incontinence with a pad that needed to be changed five times per day.  At the Board hearing, the Veteran affirmed that he had to use six to seven absorbent materials a day and more at night.  The Veteran is competent to give this account of symptoms, and the Board finds him credible as his testimony was detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In February 2011, the Veteran requested that the RO reevaluate his urinary incontinence.  The VA examiner in November 2011 recorded the use of absorbent material requiring two to four changes per day, which meets the criteria for a 40 percent rating.  The October 2014 VA examination also shows absorbent material changed two to four times per day.  The March 2014 VA examiner noted daily use and changing of absorbent undergarments but did not indicate how often absorbent material need to be changed.  The evidence is conflicting on whether the absorbent material required changes more than four times per day.  In such cases, the benefit of the doubt as to the level of disability is in favor of the Veteran.  38 C.F.R. § 4.3.  As such, the Board finds urinary incontinence required changing of absorbent material more than four times a day, and a 60 percent rating is warranted.  See 38 C.F.R. § 4.115a , DC 7517.  

Sixty percent is the highest available rating for voiding dysfunction.  See 38 C.F.R. § 4.115a, DC 7517.  The Board has considered other diagnostic codes in compliance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The only Diagnostic Code for disabilities of the genitourinary system that allows for a rating in excess of 60 percent is the code for renal dysfunction.  38 C.F.R. § 4.115a.  This code is not applicable to the Veteran, because there is no evidence to suggest that his urinary incontinence causes renal dysfunction.  See VA treatment, Brooke Army Med Ctr (BAMC) treatment, VA examinations.  Thus, 60 percent is the highest schedular rating he can receive for this disability.  See 38 C.F.R. § 4.115a. 

The Veteran's larynx disability with hoarseness has been rated under 38 C.F.R. § 4.97, Diagnostic Code 6516.  Under Diagnostic Code 6516, a 10 percent rating is assigned where there is evidence of hoarseness, with inflammation of cords or mucous membranes.  A 30 percent rating is warranted where there is evidence of hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  

Based on the evidence, the criteria for a higher rating have not been met.  38 C.F.R. § 4.97, DC 6516.

During the period from which the rating in question takes effect, (November 30, 2011), the evidence shows hoarseness, coughing, and hacking symptoms but not thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  In the November 2011 examination, the examiner recorded hoarseness as a condition due to MS.  The examiner did not indicate any speech or swallowing impairment.  The October 2014 VA examiner indicated no pharynx, larynx, or swallowing conditions associated with MS at that time.  At the Board hearing, the Veteran reported coughing, hacking, and hoarseness/change in his voice.  Hoarseness is contemplated by the ten percent rating assigned.  However, there is no evidence of thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy required for a higher rating.  See VA treatment, BAMC treatment, VA examinations; see also 38 C.F.R. § 4.97, DC 6516.  

Again, the Board has considered other diagnostic codes in compliance with Schafrath, 1 Vet. App. at 589.  Section 4.114 addresses disabilities of the digestive system, including problems with swallowing.  38 C.F.R. § 4.114.  This section does not apply to the Veteran because there is no evidence that he has difficulty swallowing or digesting food.  See VA examinations, treatment.  The Board also considered diagnostic codes applicable to speech impairment, but there is no evidence that the Veteran had problems with speech.  He has not reported any problems with swallowing or speech, other than a hoarse voice.  He communicated effectively in the Board hearing and the undersigned did not observe any deficiencies.  Therefore, the Veteran could not receive a higher schedular rating for his hoarseness.  See 38 C.F.R. §§ 4.97, 4.114.

With respect to the lower extremities, the RO awarded the Veteran a 30 percent rating for both his left and right lower extremity peripheral paralysis under Diagnostic Code 8521, concerning disability of the external popliteal nerve.  See 38 C.F.R. § 4.124a , DC 8521.  The evidence does not show which nerve is affected by MS; none of the examiners provided such information.  Resolving all doubt in the Veteran's favor as to the level of disability, the Board will apply Diagnostic Code 8520 for disabilities of the sciatic nerve, because this allows for a higher rating.  See Schafrath, 1 Vet. App. at 589, 38 C.F.R. §§ 4.3, 4.124a.  Diagnostic Code 8520 provides for a 20 percent rating for moderate incomplete paralysis and a 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy, and an 80 percent rating is awarded for complete paralysis of the sciatic nerve.  Id.

The evidence shows an exacerbation of MS symptoms such that staged ratings for lower extremity paralysis are appropriate.  See Hart, 21 Vet. App. at 509-10.  The Board finds that the criteria for two 20 percent ratings for left and right lower extremity paralysis have been met from the date of claim to April 30, 2008, and the criteria for two 40 percent ratings for left and right lower extremity paralysis have been met from April 30, 2008 to May 1, 2014.  See 38 C.F.R. § 4.124a, DC 8520.

From the date of claim to April 30, 2008, the evidence shows that the Veteran had a moderate level of impairment in his lower extremities.  VA treatment in January 2008 notes a previous flare in symptoms with left lower extremity weakness, dragging, and heaviness but that at the time of treatment, the Veteran was active and exercised at the gym three times per week, walking for ten minutes and lifting weights.  At the February 2008 VA examination, the Veteran reported having problems with prolonged standing and using a motorized cart at the store.  He noted that his daily activities had become limited.  The examiner recorded normal motor function and sensory function.  However, the examination found abnormal reflexes in the knees and ankles.  The examiner also observed that the Veteran walked with an ataxic gait and used a cane.  The evidence of limitation of activities, problems with prolonged standing and walking, and abnormal reflexes shows a moderate level of disability.  The Veteran's ability to exercise three days per week and the examiner's findings of normal motor and sensory function suggest that the disability was not moderately-severe at this time.  As such, two 20 percent ratings for the left and right lower extremities are appropriate based on a moderate level of disability from the date of claim to April 30, 2008.  38 C.F.R. § 4.124a, DC 8520.

Next, from April 30, 2008 to May 1, 2014, the evidence shows that the Veteran experienced a moderately-severe level of impairment in his lower extremities.  VA treatment dated April 30, 2008 notes that the Veteran was experiencing a flare in MS symptoms and had fallen three times the prior week.  A VA treatment record from December 2008 identifies an exacerbation in MS in March or April 2008 with increased motor impairment and fatigue.  The Veteran became more reliant on a motorized wheelchair.  See December 2008 treatment.  At the Board hearing, the Veteran confirmed that he had an exacerbation of MS in 2008, was hospitalized because he could not walk, and was given a power chair.  There is no evidence between the date of claim and April 30, 2008 that shows an exacerbation, or worsening, of MS symptoms.  Therefore, the April 30, 2008 treatment record is the basis for the staged rating for lower extremity paralysis.       

In June 2009, the Veteran was examined and removed from temporary to full retirement from the military.  See June 2009 report.  The examiner recorded less than normal hip and knee strength and a severe lower extremity condition.  A VA treatment record in March 2011 noted the Veteran was confined to a wheelchair, and October 2011 treatment noted the use of a powered wheelchair.  A June 2011 treating provider recorded that the Veteran was able to ambulate safely within his home and able to drive.  Similarly, in the Board hearing, the Veteran reported that he was still driving up until 2011 but had accidents because he could not control his legs.  The November 2011 VA examiner noted that he used a wheelchair 95 percent and a walker five percent of the time.  The examiner recorded the Veteran with an abnormal gait, only being able to stand with assistance, and only being able to ambulate a few steps with unsteadiness.  He recorded abnormal and limited movement during hip flexion, ankle plantar flexion, and ankle dorsiflexion.  An August 2012 treatment note documents MS progressively worsening.  April and August 2013 treatment records note stiffness and involuntary jerking in both legs and zero motor strength in the legs with sever spastic tone.  

The evidence shows a great deal of limitation in the Veteran's lower extremities from April 30, 2008 to May 1, 2014, and a 40 percent rating is warranted for both the left and right lower extremities.  See 38 C.F.R. § 4.124a, DC 8520.  Nevertheless, the November 2011 examiner found no evidence of muscle atrophy.  VA and BAMC treatment records also do not note any muscle atrophy.  As such, the criteria for a 60 percent rating have not been shown.  See 38 C.F.R. § 4.124a, DC 8520.  Regardless, the Board's award of two 40 percent ratings for the lower extremities and a 60 percent rating for urinary incontinence combine with the standing disability ratings for a 100 percent, total disability rating from April 30, 2008 forward.  See 38 C.F.R. § 4.25.       

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's lower extremity paralysis, urinary incontinence, and hoarseness, as symptoms of MS, are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address degrees of paralysis, frequency and severity of urinary incontinence, and hoarseness.  The Veteran did not report any other symptoms of these disabilities.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected disability.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.



ORDER

A 60 percent rating for urinary incontinence for the entire period on appeal is granted.

A compensable rating from the date of claim to November 30, 2011 and in excess of 10 percent from November 30, 2011 forward for hoarseness is denied.

Two 20 percent ratings from the date of claim to April 30, 2008 and two 40 percent ratings from April 30, 2008 to May 1, 2014 for left and right lower extremity paralysis are granted.


REMAND

May 2014 treatment at BAMC recorded right eye vision loss as a new symptom of MS.  The AOJ has not addressed this portion of the claim for increased ratings for MS.  Vision is separate from the ratings for the other symptoms of MS and may be remanded separately without prejudice to the Veteran.  The AOJ should conduct any needed development and adjudicate a rating for this symptom.

Accordingly, the case is REMANDED for the following action:

1. If needed, obtain an examination for the eyes, and adjudicate the issue of right eye vision loss as a symptom of MS.  

2. Then, issue a supplemental statement of the case and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


